Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed after-final on March 3, 2021 is acknowledged. Claims 2, 7 and 10 have been amended.  Claims 1-3 and 6-23 are currently pending.  Claims 14-23 were previously withdrawn.  Claims 1-3 and 6-13 are currently under examination. 
Terminal Disclaimer
2.	The terminal disclaimer filed on March 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,105,448 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Albert Churilla on March 22, 2021.

4.	This office action is responsive to Applicant’s response filed after-final on March 3, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  In view of rejoinder as set forth below, claims 1-3, 6-16 and 20-23 are allowed.


In the claims:  (Please note claims 4 and 5 were previously canceled. They are included below to remove the text as no text should be recited with a canceled claim)

Claim 1 (currently amended): A multi-agent immunogenic construct comprising a Campylobacter jejuni capsule polysaccharide conjugated to a protein carrier, wherein said protein carrier comprises an Escherichia coli enterotoxigenic recombinant polypeptide construct, wherein said Escherichia coli recombinant polypeptide construct comprises a minor or major subunit connected to one or more major fimbrial subunits or immunogenic fragments, thereof of the same fimbrial type, via a polypeptide linker, and wherein each of the one or more major fimbrial subunits contain, a donor β strand and are also connected to each other via a polypeptide linker wherein the C-terminal Escherichia coli fimbrial major subunit is connected, via a linker, to a C-terminal donor β strand derived from a major Escherichia coli fimbrial subunit that is homologous or heterologous to the immediately N-terminal major subunit, or wherein said recombinant polypeptide construct is connected to one or more additional recombinant polypeptide constructs, wherein each of the constructs contain fimbrial subunits derived from a different fimbrial type than any of the other constructs and wherein the recombinant polypeptide construct can contain a C-terminal histidine tag at the C-terminus, wherein the Escherichia coli recombinant polypeptide construct comprises the 
Claim 4 (canceled): 
Claim 5 (canceled): 
Claim 6 (currently amended): The multi-agent immunogenic construct of claim 1, wherein the Escherichia coli recombinant polypeptide construct is encoded by the nucleotide sequence of SEQ ID No
Claim 13 (currently amended): The multi-agent immunogenic construct of claim 1, Escherichia coli fimbrial major subunit is 
Campylobacter[.] jejuni strains
a.    administering the multi-agent immunogenic composition of claim 1 at a dose range of 0.1 µg to 10 mg per dose;
b.    administering a boosting dose of said capsule polysaccharide composition at a dose range of 0.1 µg to 10 mg per dose.
Claims 17-19 (canceled)

         Rejoinder
6.	Claims 1-3 and 6-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 20, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 
Claims 1-3, 6-16 and 20-23 are being examined in this application and are allowed.
	
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 23, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645